DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                		Claim Rejections - 35 USC § 112
2.	Claims 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ),first paragraph, as single means claims, as the limitations are directed to an apparatus withoutany structure. Both claims comprise an apparatus with a single element: one processing mean.2164.08(a) Single Means ClaimA single means claim, i.e., where a means recitation does not appear in combination with another recited element of means, is subject to an undue breadth rejection under 35 U.S.C 112, first paragraph. In re Hyatt, 708 F.2d 712,714- 715,218 USPQ 195, 197 (Fed. Cir. 1983) (A single means claim which covered every conceivable means for achieving the stated purpose was held non enabling for the scope of the claim because the specification disclosed at most only those means known to the inventor.). When claims depend on a recited property, a fact situation comparable to Hyatt is possible, where the claim covers every conceivable structure (means) for achieving the stated property (result) while the specification discloses at most only those known to the inventor.Amending the claims by adding another element to the processing circuit, for example memory, would resolve the claims problem. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.         Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande  (US 2019/0223014, hereinafter Deshpande) in view of High et al. (US 2019/0210849, hereinafter High).
	Regarding claim 1, Deshpande discloses a method for joining a Zigbee device to a Zigbee network (para 0009; joining zigbee network), comprising the following
steps:
starting a Zigbee protocol stack (fig. 1; zigbee transceiver 106 ) and a Bluetooth protocol stack (second wireless communication technology transceiver 108a; wherein second  technology can be a Bluetooth – para 0048) on the Zigbee device (para 0048);
sending out Zigbee requests to seek a Zigbee network (para 0009 and 0015; sending advertisement packet that indicates the zigbee device is available to join a zigbee network);
sending out Bluetooth messages containing a Zigbee install code (para 0050; 0052 and 0053; sending key using Bluetooth technology), wherein the Zigbee requests and the Bluetooth beacon messages are sent out in a time division multiplex manner (para 0031; TDD).
	Deshpande does not explicitly disclose that the Bluetooth message is a Bluetooth beacon.
	In an analogous art, High discloses that the Bluetooth message is a Bluetooth beacon (para 0048 and 0132; Bluetooth beacon to transmit ID/key/code). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Deshpande’s method by adding High’s disclosure in order to provide to connect a device with the Zigbee network.
	Regarding claim 7, Deshpande discloses a Zigbee device capable of joining a Zigbee network, the Zigbee device comprising at least one processing means (para 0011; a processor) configured to perform the method steps of claim 1 (para 0011). 
	Regarding claims 2, Deshpande discloses receiving a Bluetooth beacon message sent out by the Zigbee device with a Bluetooth communication device (para 0008 and 0012; receiving information using bluetooth);
obtaining the Zigbee install code from the Bluetooth beacon message (para 0011; receiving the key to communicate with Zigbee network);
sending the Zigbee install code to a trust center device of the Zigbee network (Para 0080; fig. 5);
joining the Zigbee device to the Zigbee network using the Zigbee install code (para 0052; joining Zigbee network using the key).
	Regarding claim 3, Deshphande discloses wherein sending the Zigbee install code to a trust center device of the Zigbee network comprises: sending the Zigbee install code from the Bluetooth communication device to a server (para 0137; device can communicate through the server) and sending the Zigbee install code from the server to the trust center device of the Zigbee network (para 0064 and 0076).
	Regarding claims 5 and 8, Deshpande discloses ceasing to send out Bluetooth beacon messages containing a Zigbee install code once the Zigbee device has been joined to the Zigbee network (Fig. 9; there is no communication containing key after the device has joined the network).
	Regarding claims 6 and 9, Deshpande does not explicitly disclose wherein the Bluetooth beacon messages are sent out encrypted.
	In an analogous art, High disclose wherein the Bluetooth beacon messages are sent out encrypted (para 0048; 0049 and 0098). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Deshpande’s method by adding High’s disclosure in order to provide to connect a device with the Zigbee network.
	Regarding claim 10, Deshpande discloses wherein the at least one processing means comprises a single processing means capable of running the Zigbee protocol stack and the Bluetooth protocol stack (para 0011; Fig. 1; Zigbee and Second wireless technology (Bluetooth) implemented by the same device).
4.         Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Deshpande/High and further in view of Moon (US 2016/0309330, hereinafter Moon).
	Regarding claim 4, Deshpande/High does not explicitly disclose wherein at least one of the steps of sending the Zigbee install code is carried out over TCP/IP.
	In an analogous art, Moon discloses wherein at least one of the steps of sending the Zigbee install code is carried out over TCP/IP (para 0099; information is exchanged according to TCP/IP protocol). ). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Deshpande/High’s method by adding Moon’s disclosure in order to improve the compatibility of a communication system. 

Conclusion                                        
                        5.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102.  The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).
                                    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMINA F CHOUDHRY/  Primary Examiner, Art Unit 2462